Name: COMMISSION REGULATION (EC) No 321/95 of 16 February 1995 amending for the second time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  regions of EU Member States;  animal product;  economic policy
 Date Published: nan

 No L 37/4 I EN I Official Journal of the European Communities 17. 2. 95 COMMISSION REGULATION (EC) No 321/95 of 16 February 1995 amending for the second time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (2), amended by Regulation (EC) No 156/95 0 ; Whereas, due to new outbreaks of classical swine fever in the district of Emsland in Lower Saxony, the veterinary and trade restrictions imposed by the German authorities have been enlarged to that area ; whereas, therefore, it is necessary to include that area in the exceptional support measures introduced by Regulation (EC) No 3146/94 ; Whereas it is appropriate to increase the number of fattened pigs, piglets and young piglets which can be deli ­ vered to the competent authorities in Lower Saxony and to adjust the aid granted for the delivery of the animals to the present market situation taking into account the increase in market prices ; Whereas the restrictions on the free movement of animals have been operative for several weeks now in the zones in question, provoking a substantial increase in the weight of the animals and consequently leading to an intolerable situation where the welfare of the animals is concerned ; whereas retroactive application of this Regulation from 6 February 1995 is therefore justified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3146/94 is hereby amended as follows : 1 . The following paragraph 5 is added to Article 1 : '5 . If the numbers in paragraphs 3 and 4 relating to fattened pigs and piglets delivered in Lower Saxony are reached, aid may be granted for a following 10 500 fattened pigs and a following 1 050 piglets on the terms laid down in paragraph 3 and for a following 4 500 fattened pigs and a following 450 piglets on the terms laid down in paragraph 4.' 2. Article 5 is hereby amended as follows : (a) in paragraph 1 , 'ECU 108' and 'ECU 92' are replaced by 'ECU 144' and 'ECU 122'; (b) in paragraph 3, 'ECU 35', 'ECU 30', 'ECU 28' and 'ECU 24' are replaced by 'ECU 48', 'ECU 41 ', 'ECU 38' and 'ECU 33'. 3 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1995. For the Commission Franz FISCHLER Member of the Commission 0) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 332, 22. 12. 1994, p. 23. O OJ No L 22, 31 . 1 . 1995, p. 11 . 17. 2. 95 I EN I Official Journal of the European Communities No L 37/5 ANNEX 'ANNEX 1 . In Bundesland Bavaria, the Kreise :  Erding,  Freising,  Landshut (the city of Landshut included),  MÃ ¼hldorf am Inn. 2. In Bundesland Lower Saxony, the protection zones in the Kreise :  Vechta,  Cloppenburg,  Emsland.